DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art (Carol, US 2005/0276377 A1) teaches most aspects of the claimed invention, including a kilovoltage radiation therapy system having an x-ray source with a scanned electron beam along a treatment anode (Figs.24A-25C and 29A-30C), and a collimator having holes with cross sections and associated septa, where the collimator blocks x-rays not propagating towards a convergence point (Figs.23A-23C, 25B-27D).  However, the prior art neither teaches nor reasonably suggests such an apparatus and method where both a) the cross sections of the holes are smaller, and b) the associated septa are thinner, in a direction toward the convergence point, as required by the combinations as claimed in each of claims 1 and 10.
The septa of Carol become thinner in the direction of the convergence point; however, the cross sections of the holes become larger in the direction of the convergence point (Figs.26A-26C), and it does not appear that the collimator is curved sufficiently to create a cross section that becomes narrower in the direction of the convergence point (Figs.26C and 27A-27D).  Although US patent documents to Figueroa teach a collimator focused on a convergence point, the holes appear to have a constant cross sectional size in the direction of the convergence point (Figs.12 and 13).  Further, the holes of Carol require a certain divergence since each beam covers the entire treatment target (Figs.24A-26D).  Therefore, it appears that a collimator that has the cross sections of the holes, and the thicknesses of the septa, to both become smaller in the direction of the convergence point would prevent the device of Carol from functioning as designed.

Claims 2-9 and 11-20 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884